Order, Surrogate’s Court of the State of New York, Bronx County (Lee L. Holzman, S.), entered November 16, 2005, which, to the extent appealed, denied objectants’ cross motion to impose a surcharge against petitioner as the de facto fiduciary of the estate, unanimously affirmed, without costs.
As the damages trial of this matter was concluded, and the resulting order reviewed by this Court (see Matter of Sakow, 21 AD3d 849 [2005], lv denied 7 NY3d 706 [2006]), the doctrine of the law of the case precludes the grant of objectants’ cross motion to surcharge petitioner for self-dealing (see generally People v Evans, 94 NY2d 499, 502-504 [2000]). Concur—Mazzarelli, J.P., Marlow, Williams, Catterson and Kavanagh, JJ.